Name: Commission Regulation (EEC) No 987/80 of 22 April 1980 re-establishing the levying of customs duties on illuminating glassware, other, falling within subheading 70.14 B and originating in Hong Kong to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 4. 80 Official Journal of the European Communities No L 106/25 COMMISSION REGULATION (EEC) No 987/80 of 22 April 1980 re-establishing the levying of customs duties on illuminating glassware, other, falling within subheading 70.14 B and originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply countries or territories  with the exception of those listed in Annex C to the same Regulation  once the relevant Community amount has been reached ; Whereas, in respect of illuminating glassware, other, falling within subheading 70.14 B, the ceiling, calcu ­ lated as indicated above, should be 1 380 000 Euro ­ pean units of account, and therefore the maximum amount is 345 000 European units of account ; whereas, on 15 April 1980 , the amounts of imports into the Community of illuminating glassware, other, falling within subheading 70.14 B, and originating in Hong Kong, a country covered by preferential tariff arrangements, reached that maximum amount ; whereas, bearing in mind the objectives of Regulation (EEC) No 2789/79 which provides that maximum amounts should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Hong Kong, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2789/79 of 10 December 1979 establishing preferen ­ tial tariffs in respect of certain products originating in developing countries ('), and in particular Article 4 (2) thereof ; Whereas Article 1 (3) and (4) of that Regulation provides that the customs duties may, for each cate ­ gory of products, be suspended up to a Community ceiling, expressed in European units of account, which will be equal  with the exception of certain products, the value of the ceilings for which is given in Annex A to the Regulation in question  to the sum arrived at by adding together the value of the products in question imported cif into the Commu ­ nity in 1977 and coming from countries and territo ­ ries covered by those arrangements, but not including products coming from countries and territories already covered by various preferential tariff arrangements esta ­ blished by the Community, and 5 % of the value of 1977 cif imports coming from other countries and from countries and territories already covered by such arrangements ; whereas, however, the ceiling resulting from the sum of this addition may in no case exceed 110 or 115% of the preferential ceiling opened for 1979 ; Whereas, having regard to that ceiling, the amount for products originating in any one of the countries or territories listed in Annex B to that Regulation should be within a maximum Community amount repre ­ senting 50 % of that ceiling, with the exception of certain products for which the maximum amount is to be reduced to the percentage indicated in Annex A to that Regulation ; whereas, for these products, this reduced percentage will be 25 % ; Whereas Article 2 (2) and (3) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question originating in any of the said Article 1 As from 27 April 1980, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2789/79 , shall be re-established in respect of the following products, imported into the Community and originating in Hong Kong : CCT heading No Description 70.14 Illuminating glassware, signalling glassware and optical elements of glass, not optically worked nor of optical glass : B. Other Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(') OJ No L 328 , 24. 12. 1979, p. 25 . No L 106/26 Official Journal of the European Communities 24. 4. 80 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1980 . For the Commission Etienne DAVIGNON Member of the Commission